FILED
                            NOT FOR PUBLICATION
                                                                            DEC 07 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARTIN PIMENTAL-LOPEZ,                           No.   13-72363

              Petitioner,                        Agency No. A077-142-054

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                        Department of Homeland Security

                       Argued and Submitted October 2, 2017
                                Portland, Oregon

Before: PAEZ and BEA, Circuit Judges, and LAMBERTH,** District Judge.

      Martin Pimental-Lopez, a native and citizen of Mexico, petitions for review

of the Department of Homeland Security’s (“DHS”) February 12, 2013 order




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Royce C. Lamberth, United States District Judge for
the District of Columbia, sitting by designation.
reinstating his February 4, 1999 order of removal. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition.

      Review of a reinstated order of removal is typically “limited to confirming

the agency’s compliance with the reinstatement regulations.” Garcia de Rincon v.

DHS, 539 F.3d 1133, 1137 (9th Cir. 2008); see also Morales Izquierdo v.

Gonzales, 486 F.3d 484, 498 (9th Cir. 2007) (en banc). Pimental-Lopez does not

challenge any of the three requirements for reinstatement of the February 4, 1999

removal order. See 8 U.S.C. § 1231(a)(5); Garcia de Rincon, 539 F.3d at 1137.

Instead, he challenges the underlying removal order on several legal and

constitutional grounds.

      The governing statute, 8 U.S.C. § 1252(b)(1) states that the “petition to

review [orders of removal] must be filed not later than 30 days after the date of the

final order of removal.” Pimental-Lopez’s order of removal was entered against

him on February 4, 1999. He did not challenge that removal order until the instant

appeal, which he filed on May 20, 2014. Therefore, this court lacks jurisdiction to

review his challenges to the underlying order of removal. In light of this

disposition, we need not address Pimental-Lopez’s remaining arguments.

             PETITION DENIED.




                                           2